Citation Nr: 9908271	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation benefits, in the calculated amount of $1,214.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant, who was born October [redacted], 1977, is the 
daughter of the veteran who served on active duty from August 
1970 to May 1973; he died in March 1983.  In an August 1983 
service connection for the cause of the veteran's death and 
eligibility for Chapter 35 benefits was established.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of November 
1996, by the Committee on Waivers and Compromises (Committee) 
at the Roanoke, Virginia Regional Office (RO), which denied 
the appellant's request for waiver of the recovery of an 
overpayment of dependency and indemnity compensation (DIC) 
benefits, in the calculated amount of $1,214.  The notice of 
disagreement with this determination was received in December 
1996.  The statement of the case was issued in February 1997.  
The substantive appeal was received in March 1997.  The 
appeal was received at the Board in January 1998.  


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issued resulted from the 
retroactive termination of the appellant's DIC benefits, 
after it was learned by the RO in June 1996, that the 
appellant had received DIC and Dependents' Educational 
Assistance (DEA) benefits for the same period of time.  It 
was noted that she had been awarded DIC benefits effective 
November 1, 1995, and that she had received DEA benefits 
effective August 23, 1995.  In June 1996, action was taken to 
terminate DIC benefits, effective November 1, 1995 (the 
beginning of the month after the appellant became 18).  This 
action resulted in the creation of an overpayment in the 
creation of an overpayment of $1,214.  

The appellant is appealing the November 1996 decision of the 
Committee, which denied entitlement to waiver of the recovery 
of the overpayment of DIC benefits.  In that decision, the 
Committee held that the appellant knew or could have easily 
ascertained that once DEA benefits are awarded, DIC 
terminates the date DEA is effective.  As a result, it was 
found that the appellant had been unjustly enriched.  

In essence, the appellant contends that the creation of the 
overpayment at issue was due to administrative error on the 
part of the VA and was not due to fault on her part; she 
states that it is not her fault that VA failed to stop her 
DIC checks when she began receiving DEA benefits.  
Specifically, the appellant maintains that a VA employee 
assured her that if she filled out the forms, the VA would 
get everything straight.  The appellant asserts that, if she 
had been told that she was receiving payments wrongly, she 
would have returned the check.  She contends further that he 
first DIC check was received December 1, 1995 and her first 
DEA check was received February 1, 1996, so the overpayment 
for the period from November 1, 1995 to February 1, 1996 or 
through February 1996 is improperly created.  It is further 
maintained that the appellant spent the money in pursuance of 
her educational degree; therefore, recovery of the 
overpayment would defeat the purpose of the program and would 
be against equity and good conscience.  In December 1998, an 
informal hearing presentation was received from the 
appellant's representative.  The Board has reviewed this 
argument and finds that the issue of sole administrative 
error has been raised.  

The Board notes that the RO in the statement of the case 
stated the appellant's Application for Survivors' and 
Dependents' Assistance in Part VII told her that she could 
not get DIC and DEA at the same time.  The Board is unable to 
find that application in the claims file.  The RO should 
place it in the claims file.  If there is a Chapter 35 folder 
for the appellant it should be associated with the claims 
folder.

The RO should state for the record the date the appellant was 
sent her first DIC check, and its amount, and the date she 
was sent her first DEA check, and its amount, and whether 
either check or both checks included retroactive payments.

In view of the appellant's contentions, the Board finds that 
the RO should also have initially considered whether the 
overpayment was properly created prior to referring the 
matter to the Committee.  

It has been clearly stated that when a debtor requests a 
waiver and simultaneously asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App 430 (1991).  The Board finds that such 
a scenario exists in this case, and that the RO should 
address whether sole administrative error exists in the 
creation of the overpayment at issue and should explain, with 
supporting law and regulations, what prevents receipt of DEA 
and DIC  together, especially during the period from November 
1, 1995 and February 1, 1996 or through February 1996.  See 
above.  The RO should specifically point what in the record 
gave notice to the appellant that she could not receive dual 
benefits and the date she received such notice.

If the issue of sole administrative error is not resolved in 
the appellant's favor, the appellant requests a waiver of the 
overpayment.  Prior to appellate review on the issue of 
waiver, the Board finds that a completed and current 
Financial Status Report should be obtained from the 
appellant.  

In view of the foregoing, and in order to fairly and fully 
adjudicate the appellant's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should provide the appellant's 
Application for Survivors' and 
Dependents' Assistance.  If there is a 
Chapter 35 file for the appellant it 
should be associated with the claims file 
and if there isn't one the RO should so 
state.  See above.  The RO should state 
the date the appellant was sent her first 
DEA check and her first DIC check and if 
either or both checks  represented any 
retroactive payments.

2.  The RO prepare a formal, written 
determination on the issue of creation of 
the overpayment including the period of 
the overpayment and whether the 
overpayment charged to the appellant was 
due solely to administrative error on the 
part of VA.  The RO should provide the 
laws and regulations precluding dual DEA 
and DIC and those governing sole 
administrative error.  A comprehensive 
explanation of the RO's reasons and bases 
for that decision, should be prepared and 
incorporated into the claims folder.  

3.  If the decision remains adverse to 
the appellant, she should be provided 
notice of the RO's formal determination 
on the creation issue of the assessed 
overpayment.  She should then be given an 
opportunity to complete and submit a 
current Financial Status Report (VA Form 
20-5655), reflecting current income and 
expense date, for review by the 
Committee.  

4.  Thereafter,  the Committee should 
again consider the appellant's request 
for waiver, in light of the available 
record, with full consideration given to 
all elements of the principles of equity 
and good conscience set forth by 38 
C.F.R. § 1.965(a) (1998).  A formal, 
written, record of the Committee's 
decision, including consideration of each 
of the elements, should be prepared and 
placed in the claims folder.  A 
supplemental statement of the case is not 
the appropriate means for accomplishing 
this task, under proper appellate 
guidelines.  

5.  If the determination remains 
unfavorable to the appellant, both she 
and her representative should be 
furnished a supplemental statement of the 
case which specifically addresses the 
issue of creation of the overpayment.  It 
should also contain a citation to the 
various equitable elements set forth at 
38 C.F.R. § 1.965(a) (1998).  This 
document should reflect detailed reasons 
and bases for the decision reached.  They 
should also be afforded the opportunity 
to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant unless she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the appellant due process of law.  

The law requires full compliance with all orders in this 
remand Stegall v. West 11 Vet. App. 268 (1998).  Although the 
instructions in this REMAND should be carried out in a 
logical chronological sequence, no instruction in this REMAND 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
